DETAILED ACTION
The following is a Corrected Notice of Allowability in response to the Information Disclosure Statement (IDS) submitted on 23 December 2021 and Amendment received on 24 November 2021.  Claims 8 and 14 have been amended.  Claims 1-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach the calculation subsystem performs an artificial intelligence (Al) analytical process to generate an optimal parameter set and a simulated result map according to the data signal; and a message and tuning subsystem generating an alert signal and a feedback signal according to the optimal parameter set and the simulated result map, wherein the message and tuning subsystem transmits the alert message to a user of the semiconductor manufacturing equipment.
As per claim 8, the prior art of record taken alone or in combination fails to teach a calculation subsystem performs an artificial intelligence (AI) analytical process to generate an optimal parameter set and a simulated result map according to the data signal; and generate an alert signal and a feedback signal according to the optimal parameter set and the simulated result map and transmit the alert message to a user of the semiconductor manufacturing equipment.
As per claim 15, the prior art of record taken alone or in combination fails to teach performing a comparison process to generate a data signal; receiving, by a calculation subsystem, the data signal from the front-end subsystem and performing an artificial intelligence (AI) analytical process to generate an optimal parameter set and a simulated result map according to the data signal; and generating, by a message and tuning subsystem, an alert signal and a feedback signal according to the optimal parameter set and the simulated result map, wherein the message and tuning subsystem transmits the alert message to a user of the semiconductor manufacturing equipment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 23 December 2021.

Drawings
The replacement drawings were received on 24 November 2021.  These drawings are acceptable.

Specification
The amendments to the specification were received on 24 November 2021.  These corrections are acceptable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        3 January 2022